Luke, J.
1. A servant who is over 14 years of age is presumptively chargeable with the same degree of diligence for his own safety as an adult engaged in the same work. Civil Code (1910), § 3474; Central R. Co. v. Phillips, 91 Ga. 526 (2) (17 S. E. 952) ; Evans v. Josephine Mills, 119 Ga. 448 (6) (46 S. E. 674).
2. The plaintiff’s petition shows that he was 15 years old and was employed by the defendant to operate a “twisting machine” in a cotton mill, one of his duties being to keep the machine clean and free from accumulations of lint. The defendant’s alleged negligence, though variously stated, consisted solely of its failure to warn the plaintiff of the latent dangers incident to the employment. The plaintiff further alleges that he was inexperienced at such work and unfamiliar with the dangers incident thereto. After he had worked at such employment for six weeks, repeatedly performing the same task, he attempted to clean the machinery while it was in motion, removing the protecting parts from the rapidly- revolving wheels and gearing, in order to remove accumulations of lint therefrom, doing so with full knowledge that “if he put his fingers in the revolving machinery and cogs, they would be mashed or cut off'.” Under such circumstances, the plaintiff used a rag instead of his fingers, holding it in his hand to use it, and this rag, being caught by the revolving machinery, drew his hand into contact with the cogs, thereby producing the injury for which he sues. Reid: The petition set forth no cause of action, but showed that plaintiff’s injury was the result of his own lack of care rather than of defendant’s alleged negligence. Civil Code (1910), § 3131; Crown Cotton Mills v. McNally, 127 Ga. 404 (56 S. E. 452) ; Crown Cotton Mills v. McNally, 123 Ga. 35 (51 S. E. 13).
S. The court erred in overruling the defendant’s general -demurrer.

Judgment reversed.


Wade, C. J., and Jenlcins, J., concur.